 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDExecutiveAir Travel,Inc.andInternationalUnionAllied IndustrialWorkers,AFL-CIO,Petitioner.Case 18-RC-9653November 26, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before a Hearing Officer on August30, 1973. The Regional Director then transferred thecase to the Board for decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:The Employer, Executive Air Travel, Inc., is aSouth Dakota corporation based in Sioux Falls,South Dakota, where it sells gas and petroleum baseproducts to aircraft owners; sells, repairs, and storesaircraft;operatesa flight training school; andprovides air taxi service on a nonscheduled basisthroughout the United States pursuant to a licenceissued by the Federal Aviation Administration. TheEmployer has no interline ticketing arrangementswith scheduled airlines and has carried passengers ona regular basis only during strikes affecting sched-uled carriers. The only Civil Aeronautics Boardregulationsapplying to the Employer relate toincidental matters such as liability insurance againstinjury to passengers.The Employer also has approximately nine con-tractswith the United States Postal Service for theinterstate transportation of air mail. To service thesecontracts, the Employer formed a joint venture withanother air service operation, Snedigar Air Lines,and, primarily for bookkeeping purposes, the twothen created another corporation, Pro Air Lines, toperform the actual mail delivery. Fifty percent ofPro's stock is owned by the Employer's stockholdersand the remainder is owned by Snedigar's. Pro's onlyemployees are 11 pilots. The Employer provides Promanagerial and maintenance services, for which itbills Pro. Pro in turn bills Snedigar and the Employerfor its mail delivery services. All checks for air maildelivery are issued by the Postal Service to theEmployer, which then endorses them over to Pro.Pro owns no aircraft; 5 of the approximately 12207 NLRB No. 93aircraft it operates are leased from the Employer, 5are leased from Snedigar,and 2 are leased fromanother airline.The Employerhas approximately 15aircraft which it operates for its own use.During the first 1 i months of its current fiscal year,August 1,1972-July 31, 1973,the Employer derivedgross revenue from the sources and in the amountsset forth beiow:Shop and parts$134,000Flight line services199,000Sale of planes894,000Flight training53,616Charter Service137,178Total gross revenue$1,319,640During the first 10 months of Pro's fiscal year,September 1, 1972, through August 31, 1973, theEmployer paid Pro $576,263 for mail delivery, whichapparently represents the entire amount the Employ-er received from the Postal Service, and billed Pro$16,805 for professional services, $74,080 for aircraftparts and service, and $17,337 for line service andfuel.Pro's gross income for the period included theamount it received from the Employer for maildelivery, $10,838 from charter service, $3,024 fromhauling freight, and $67,898 from regularly sched-uled passenger service,which began and endedconcurrently with a 3-month strike against North-west Airlines.Section 2(2) of the Act provides, in pertinent part,that the term "employer" as used in the NationalLabor Relations Act shall not include any personsubject to the Railway Labor Act.Accordingly, because of the nature of the jurisdic-tional question presented here, we requested theNational Mediation Board to study the record in thiscase and determine the applicability of the RailwayLabor Act to the Employer. In reply, we wereadministratively advised by the National MediationBoard as follows:The Board has reviewed the record and exhibitssubmitted with your request, and has determinedthatExecutiveAirTravel, Inc. has severalcontracts with the United States Government forthe transportation of mail by air. Under thesecircumstances, the National Mediation Board hasconcluded that Section 201 of Title 11 of theRailway Labor Act, which provides that the Actshall extend and cover every common carrier byair engaged in interstate or foreign commerce,and every carrier by air transporting mail for orunder contract with the United States Govern-ment, is applicable to the operation of ExecutiveAir Travel, Inc. EXECUTIVE AIR TRAVEL, INC.563In view of the foregoing, we shall dismiss theORDERpetition.It is hereby ordered that the petition in Case18-RC-9653 be, and it hereby is, dismissed.